Citation Nr: 1536664	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-00 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for respiratory, throat, and gastrointestinal disability as related to chemical exposure during the Gulf War.  

2.  Entitlement to service connection for a skin disorder.  

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be the subject of a separate decision under a separate docket number).  


REPRESENTATION

Appellant (Veteran) represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from May 1993 to September 1993 and from October 2003 to February 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

With regard to the TDIU claim, the Veteran testified at a Board hearing before another Veterans Law Judge (VLJ) in July 2012.  That VLJ later remanded the claim for additional development in March 2013 and September 2014.  The claim is under a different docket number from the two issues currently before the undersigned VLJ.  As such, the TDIU claim will be separately addressed in a Board decision by the VLJ who conducted the July 2012 hearing. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing in the January 2013 VA Form I-9 which appealed the RO's denial of service connection for a respiratory, throat, and gastrointestinal disorder.  

In a January 2015 VA Form I-9 submitted just after issuance of Statements of the Case pertaining to the service connection claim for a skin disorder and the claim for a TDIU, the Veteran stated that he wanted to appear before the Board in a videoconference hearing.  A videoconference hearing should be scheduled for him.  




Accordingly, the case is REMANDED for the following action:

A videoconference hearing convened at the RO should be scheduled for the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




